DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to Application 16659016 filed on 10/21/2019.
Claims 1-20 have been examined and are pending in this application. 
This Office Action is made Non-Final.

Claim Objections

Claim 4 is objected to because: 
Claim 4: line 4 "associating the second temporary key with the with the device ID“, the wording, “with the with the" appears grammatically incorrect. Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bovalino et al. (“Bovalino,” US 20200044849, filed on 07/31/2018) in view of Edwards et al. (“Edwards,” US 10412080, published on 09/10/2019)
Regarding Claim 1;

Bovalino discloses a method for authenticating a voice-activated device using an application server that supports an application on a user device, comprising (Bovalino: par 0001; authentication of electronic devices and in particular to dual-token authentication for electronic devices): 
providing a first temporary key to the user device (Bovalino: par 0059; fig. 6A; endpoint device can receive the initial token pair [according to specification par 025; the key can take any form, such asDocket No. F454 6  a password, token, or certificate]);
receiving the first temporary key at the application server from the voice-activated device (Bovalino: par 0023; fig. 7A; grantor device can be any electronic device; par 0073; endpoint device send an authentication message to grantor device. The authentication message can include stored token pair; par 0074; grantor device can generate an authentication request for endpoint device and send the request to authentication server. The authentication request can include the token pair received from endpoint device; par 0075; authentication server can receive the authentication request);
 (Bovalino: par 0079; fig. 7B; authentication server send an authorization message to grantor device. The authorization message include the new token or a new token pair); 
receiving the second temporary key at the application server from the user device (Bovalino: par 0082; fig. 7B; endpoint device send a confirmation message. The confirmation message indicates that the new token; par 0084; authentication server receive the confirmation message);
determining that the first and second temporary keys are each valid (Bovalino: par 0105; determining whether the token pair is valid and updated again when the endpoint device confirms receipt of a new token pair); and 
authenticating the voice-activated device (Bovalino: par 0079; authentication server send an authorization message to grantor device. The authorization message include an indication that the authentication was successful).
Bovalino disclose device can be any electronic device as recited above, but do not explicitly disclose voice-activated device.
However, in an analogous art, Edwards discloses authenticating a user device via a monitoring device system/method that includes:
voice-activated device (Edwards: Col 3, lines 23-31; the monitoring device may include a microphone, a camera and/or the like for providing hands-free assistance to a user. For example, the monitoring device may be a smart, always-on monitoring device, such as an Amazon Echo, a Google Home, an Apple HomePod, and/or the like, that performs an action and/or provides information to a user upon detecting an audible command).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the (Edwards: abstract).

Regarding Claim 3;
Bovalino and Edwards disclose the method of claim 1, 
Edwards further discloses wherein the voice-activated device receives the first temporary key based on listening to noise emitted from the user device (Edwards: Col 10; lines 27-30; fig. 1C; the user device processing the message to present information, the monitoring device capturing a response to the information; Col 8, lines 48-51; fig. 1c: the instruction may instruct the user to say the user's name so that the monitoring device can detect and capture a response of the user, such as the user's utterance of the user's name). 
One would have been motivated to perform an action by uttering one or more words, making one or more facial gestures, making one or more hand gestures, and/or the like (Edwards: abstract).

Regarding Claim 5;
Bovalino and Edwards disclose the method of claim 1, 
Edwards further discloses wherein the voice-activated device and the user device communicate the first and second temporary keys between one another using ultrasound communication (Edwards: Col 8, lines 48-61; fig. 1c: the instruction may instruct the user to say the user's name so that the monitoring device can detect and capture a response of the user, such as the user's utterance of the user's name [] the message may include media data, such that the user device emits one or more sounds; the monitoring device may capture the audible response).
One would have been motivated to perform an action by uttering one or more words, making one or more facial gestures, making one or more hand gestures, and/or the like (Edwards: abstract).

Regarding Claim 6;
Bovalino and Edwards disclose the method of claim 1, 
Edwards further discloses wherein a verbal request for enterprise content, spoken to the voice-activated device, causes the voice-activated device to listen for the first temporary key (Edwards: Col 3, lines 23-31; the monitoring device may include a microphone, a camera and/or the like for providing hands-free assistance to a user. For example, the monitoring device may be a smart, always-on monitoring device, such as an Amazon Echo, a Google Home, an Apple HomePod, and/or the like, that performs an action and/or provides information to a user upon detecting an audible command; Col 8, lines 48-61; fig. 1c: the instruction may instruct the user to say the user's name so that the monitoring device can detect and capture a response of the user, such as the user's utterance of the user's name [] the message may include media data, such that the user device emits one or more sounds; the monitoring device may capture the audible response).
One would have been motivated to perform an action by uttering one or more words, making one or more facial gestures, making one or more hand gestures, and/or the like (Edwards: abstract).
Regarding Claim 7;
Bovalino and Edwards disclose the method of claim 1, 
Bovalino further discloses wherein at least one of the first and second temporary keys is communicated between the voice-activated device and the user device in an encrypted form using a wireless communication protocol (Bovalino: par 0073; endpoint device can send an authentication message to grantor device. The authentication message can include stored token pair; par 0124; the tokens as a single "token blob" that contains the two tokens. The token blob can also contain other information such as a timestamp, an identifier of the entity that created the token blob, or the like. The token blob can be encrypted by authentication server);
Edwards further discloses voice-activated device (Edwards: Col 3, lines 23-31; the monitoring device may be a smart, always-on monitoring device, such as an Amazon Echo, a Google Home, an Apple HomePod, and/or the like, that performs an action and/or provides information to a user upon detecting an audible command).
One would have been motivated to perform an action by uttering one or more words, making one or more facial gestures, making one or more hand gestures, and/or the like (Edwards: abstract).

Regarding Claim 8;
This Claim recites a non-transitory computer-readable medium that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

	

Regarding Claim 10;
This Claim recites a non-transitory computer-readable medium that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 12;
This Claim recites a non-transitory computer-readable medium that perform the same steps as method of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Regarding Claim 13;
This Claim recites a non-transitory computer-readable medium that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Regarding Claim 14; 
Bovalino and Edwards disclose the non-transitory, computer-readable medium of claim 8, 
Edwards further discloses wherein the voice-activated device displays second temporary key on a display and the user device receives the second temporary key by using a camera functionality (Edwards: Col 9, lines55-59; fig. 1d; the monitoring device receive and process the message, which causes the monitoring device to display the message, the instruction, the question, and/or the like on the display of the monitoring device; Col 9; lines 64-95; the user device may capture the input response).
(Edwards: abstract).

Regarding Claim 15;
This Claim recites a system that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 17;
This Claim recites a system that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 19;
This Claim recites a system that perform the same steps as method of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Regarding Claim 20;
This Claim recites a system that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  



Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bovalino et al. (US 20200044849) in view of Edwards et al. (US 10412080) and further in view of Grab et al. (“Grab,” US 20130004142, published on 01/03/2013)
Regarding Claim 2;
Bovalino and Edwards disclose the method of claim 1, 
Bovalino further discloses wherein providing the first temporary key to the user device comprises providing a pre-shared key to the user device (Bovalino: par 0059; fig. 6A; endpoint device can receive the initial token pair; par 0027; it is necessary to provision the endpoint device with an initial token pair that has a valid state in token state table).
Bovalino and Edwards disclose all the limitations as recited above, but do not explicitly disclose the user device generating the first temporary key by hashing the pre-shared key with a hash function based on a timestamp.  
However, in an analogous art, Grab discloses device authentication system/method that includes:
the user device generating the first temporary key by hashing the pre-shared key with a hash function based on a timestamp (Grab: par 0089; a playback device stores timestamp data in non-volatile memory. The timestamp data includes timestamps and related information, and can be used to generate a rollback key; par 0096; timestamp data can be used to generate a string of predetermined length, referred to as a rollback key, from timestamp data using a cryptographic hash function or similar function).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of (Grab: par 0020).

Regarding Claim 9;
This Claim recites a non-transitory computer-readable medium that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

Regarding Claim 16;
This Claim recites a system that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

Claims 4, 11 and18 are rejected under 35 U.S.C. 103 as being unpatentable over Bovalino et al. (US 20200044849) in view of Edwards et al. (US 10412080) and further in view of LEE et al. (“LEE,” US 20190334955, filed on 07/05/2019)

Regarding Claim 4;
Bovalino and Edwards disclose the method of claim 1, 
Bovalino further discloses associating the first temporary key and a device ID of the voice- activated device (Bovalino: par 0073; fig. 7A; endpoint device send an authentication message to grantor device. The authentication message can include stored token pair; par 0074; grantor device can generate an authentication request for endpoint device and send the request to authentication server. The authentication request can include the token pair received from endpoint device. Other information can also be included, e.g., any device-identifying information that grantor device has obtained from endpoint device and/or identifying information for grantor device); and associating the second temporary key with the with the device ID (Bovalino: par 0082; fig. 7B; endpoint device send a confirmation message. The confirmation message indicates that the new token; par 0072; Establishing communication include exchanging identifying information about the two devices and information about a desired interoperation), 
Bovalino and Edwards disclose all the limitations as recited above, but do not explicitly disclose the first temporary key with a session ID; wherein receiving the second temporary key further includes receiving the session ID from the user device, and wherein determining that the first and second temporary keys are each valid comprises determining that the first and second temporary keys are associated with the same session ID and device ID.  
However, in an analogous art, LEE discloses transmitting content system/method that includes:
the first temporary key with a session ID (LEE: par 0102; compare a session key contained in the second session information with a session key contained in the first session information); wherein receiving the second temporary key further includes receiving the session ID from the user device (LEE: par 0012; the session information may contain at least one of a port number, IP address information [] and the session identification information may be a session key or identification information of the terminal device; par 0013; the registering the second session information may include comparing the session identification information contained in the second session information received from the terminal device through the second session with the session identification information contained in the first session information transmitted through the first session); wherein determining that the first and second temporary keys are each valid comprises determining that the first and second temporary keys are associated with the same session ID and device ID (LEE: par 0102; compare a session key contained in the second session information with a session key contained in the first session information. Then, if two session keys are identical with each other, the content providing device may register the second session information necessary for data transmission with the terminal device in the second communication scheme).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of LEE with the method/system of Bovalino and Edwards to include the user device generating the first temporary key by hashing the pre-shared key with a hash function based on a timestamp. One would have been motivated to transmit and receiving a session key and UDP port information for transmitting the content using a UDP method through a TCP session, generating a UDP session between a terminal device and a content providing device, and providing the streaming content requested from the terminal device through the generated UDP session (LEE: abstract).




Regarding Claim 11;
This Claim recites a non-transitory computer-readable medium that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 18;
This Claim recites a system that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.W./Examiner, Art Unit 2439     
       

/JAHANGIR KABIR/Primary Examiner, Art Unit 2439